Citation Nr: 0825937	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
trigeminal (5th cranial) nerve damage secondary to 
parotidectomy, prior to March 26, 2007.

2.  Entitlement to a rating in excess of 30 percent for right 
trigeminal (5th cranial) nerve damage secondary to 
parotidectomy.

3.  Entitlement to a rating in excess of 10 percent for right 
facial (7th cranial) nerve damage secondary to parotidectomy.

4.  Entitlement to a compensable rating for loss of the sense 
of taste secondary to parotidectomy, prior to March 26, 2007.

5.  Entitlement to a rating in excess of 10 percent for loss 
of the sense of taste secondary to parotidectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2007, the veteran's claims were remanded for further 
development.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's right 
trigeminal (5th cranial) nerve damage secondary to 
parotidectomy is manifested by severe incomplete paralysis.

2.  The veteran's right facial (7th cranial) nerve damage 
secondary to parotidectomy is manifested by severe incomplete 
paralysis.

3.  The veteran's loss of sense of taste is considered 
complete from February 7, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for right trigeminal 
(5th cranial) nerve damage secondary to parotidectomy are met 
prior to March 26, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8205 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for right trigeminal (5th cranial) nerve damage secondary to 
parotidectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8205 (2007).

3.  The criteria for a 20 percent rating for right facial 
(7th cranial) nerve damage secondary to parotidectomy are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (2007).

4.  The criteria for a 10 percent rating for loss of sense of 
taste secondary to parotidectomy have been met, from February 
7, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6276 (2007).

5.  The criteria for a rating in excess of 10 percent for 
loss of sense of taste secondary to parotidectomy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in September 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told that in order to substantiate his claim, the 
evidence needed to show that his disability had gotten worse.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2007.

The March 2007 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
supplemental statement of the case dated in September 2007 
provided the veteran with the rating criteria used to 
determine his disability evaluations.  His claims were 
thereafter readjudicated in February 2008.  Therefore, the 
veteran has been provided with all necessary notice regarding 
his claim for an increased evaluation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in February 2008, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.



I.  Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Right Trigeminal and Facial Nerves

The veteran's right trigeminal (5th cranial) nerve damage 
secondary to parotidectomy is rated 30 percent disabling, and 
10 percent disabling prior to March 26, 2007, pursuant to the 
rating criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8205, 
which provides for paralysis of the fifth (trigeminal) 
cranial nerve.  This diagnostic code provision provides that 
a 10 percent disability rating is warranted where there is 
moderate incomplete paralysis of the fifth cranial nerve.  
The next higher disability rating of 30 percent is warranted 
where there is severe incomplete paralysis of the fifth 
cranial nerve.  The maximum 50 percent disability rating is 
warranted where there is complete paralysis of the cranial 
nerve.

The veteran's right facial (7th cranial) nerve damage 
secondary to parotidectomy is rated 10 percent disabling, 
pursuant to the rating criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8207, which provides for paralysis of the 
seventh (facial) cranial nerve.  This diagnostic code 
provision provides that a 10 percent disabling rating is 
warranted where there is moderate incomplete paralysis of the 
seventh cranial nerve.  The next higher disability rating of 
20 percent is warranted where there is severe incomplete 
paralysis of the seventh cranial nerve.  The maximum 30 
percent rating  is warranted where there is complete 
paralysis of the facial nerve.

In September 2003, the veteran underwent VA examination.  He 
complained of a headache that extended from the posterior of 
the right auricle into the right temple, an area innervated 
by the trigeminal and spinal accessory nerves.  Also, he 
perspired in the area of his face between the right temple 
and the right mandible anterior to the right auricle whenever 
he chewed.  He had to frequently wipe his face while eating.  
On examination, there was minor impairment of the facial 
nerve, resulting in impaired gustatory sense.  The veteran 
had partial paralysis of the facial nerve in that the right 
eyebrow did not raise as high as the left.  The right eye was 
partially closed.  Other facial motions such as smiling and 
frowning were somewhat impaired on the right side of the 
face.  The diagnosis was partial paralysis of the facial 
nerve and trigeminal nerve.  There was also facial asymmetry 
secondary to both tissue excision and impaired innervation.

In November 2004, the veteran underwent VA examination.  The 
examiner commented that, at present, the veteran had no motor 
loss at all on physical examination or clinical findings of 
sensory deficits in the right face.  On examination, there 
appeared to be no sensory deficit in the superficial areas of 
the skin.  The veteran could show his teeth evenly, protrude 
his tongue evenly, and open and close his mouth without 
difficulty, indicating there was no paralysis of the facial 
nerve and no sensory deficit of the trigeminal nerve.  The 
diagnosis was that the veteran had intact 5th and 7th cranial 
nerves and likely had some paresthesia occasionally occurring 
from his Bell's Palsy.

In March 2007, the veteran underwent VA examination.  He 
indicated that while eating, he experienced sweat on the 
right side of his face.  He stated that his right eye watered 
all the time.  His symptoms were getting progressively worse.  
With regard to facial symptoms, the veteran reported severe 
sensation of lacinating or electric shock pain, severe 
involuntary painless facial twitching or spasms, and severe 
weakness of paralysis of facial muscles on the right side.

On sensory examination of the trigeminal nerve, pain, light 
touch, and temperature in the right forehead, cheek, chin, 
and entire side were absent.  Motor examination of the 
trigeminal nerve indicated that the function of temporal and 
masseter muscles on biting hard were decreased on the right, 
and on mouth opening, the jaw deviated to the left.  Corneal 
reflex was absent on the right.  Examination of the muscles 
of facial expression revealed asymmetry present.  Movements 
of eyebrow lifting, forehead wrinkling, closing eyes to 
resistance, and frowning were absent.  Movements of smiling, 
showing teeth, and puffing out cheeks were weak.  Tearing was 
increased on the right side, and there was a loss of taste on 
the anterior 2/3 of the tongue.  The diagnosis was paralysis 
of the 5th and 7th cranial nerves.

Initially, the Board finds that the veteran's trigeminal 
nerve damage disability should be consistently rated 
throughout the appeal period.  The November 2004 VA 
examination showed no sensory deficit.  However, this report 
is contrary to the reports dated in September 2003 and March 
2007.  In examining those two records, the Board finds that 
the veteran's level of disability did not materially change 
during that time period.  Therefore, we find that the 
veteran's right trigeminal (5th cranial) nerve damage 
secondary to parotidectomy should be rated 30 percent 
disabling throughout the appeal period.  To this extent, the 
appeal is granted.

However, an increase to a 50 percent rating is not warranted 
under Diagnostic Code 8205 because the veteran has not 
demonstrated complete paralysis of the trigeminal cranial 
nerve.  Specifically, while the March 2007 VA examination 
report indicated that sensory examination was absent, it also 
showed that the veteran had only decreased biting hard on the 
right, and he was able to open his mouth, although the jaw 
deviated to the left.  Nevertheless, this demonstrates that 
the veteran did not have complete paralysis of the trigeminal 
(5th cranial) nerve.  Thus, the 30 percent rating is 
appropriate.

With regard to the facial (7th crania) nerve damage, the 
March 2007 examination report shows there was asymmetry.  In 
addition, several movements of the right face were absent, 
and the remainder were weak.  Therefore, the Board concludes 
that the veteran has demonstrated severe incomplete paralysis 
of the facial (7th cranial) nerve.  Thus, a 20 percent rating 
is warranted for this disability, and an increase is granted.

However, a higher rating of 30 percent is not warranted 
because the evidence shows the veteran never demonstrated 
complete paralysis of the facial nerve.  Indeed, as noted 
above, he was able to weakly perform some movements 
associated with this nerve.  Therefore, complete paralysis is 
not shown.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and a uniform evaluation is warranted.


Loss of Sense of Taste

The veteran has been rated 10 percent disabled for loss of 
sense of taste, with a noncompensable rating prior to March 
26, 2007.

Pursuant to 38 C.F.R. § 4.87a, Diagnostic Code 6276 (2007), 
loss of sense of taste is rated 10 percent disabling when 
complete.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

In September 2003, the veteran underwent VA examination.  
Sense of taste was tested using catsup, which the veteran 
could not identify.  He was able to identify pepper.  He 
could also identify the taste of sugar and the taste of lemon 
juice.  He could identify the taste of salt.  The veteran 
reported that his taste was much more acute on the left side 
of his tongue than the right.  The diagnosis was partial loss 
of sense of taste.

In November 2004, the veteran underwent VA examination.  He 
complained of a decrease in his ability to taste certain 
flavors of foods.  He could distinguish salt from sweet and 
lemon from other flavors.

In a February 7, 2005 written statement, the veteran 
indicated that his sense of taste was non-existent.

In March 2007, the veteran underwent VA examination.  He 
reported that he could not taste anything.  The veteran was 
tested with sugar, diluted acetic acid, lemon/orange, and 
salt.  He reported no taste, and there was no change in 
reaction observed with any of those substances.  The 
diagnosis was complete loss of taste.

Based on a review of the record, the Board finds that a 
partial grant of the veteran's claim is warranted.  The first 
time the veteran reported that he had complete loss of taste 
was in the February 7, 2005 written statement.  Prior to 
that, the veteran's statements indicated and the examination 
reports showed the veteran had at least partial sense of 
taste.  The Board finds that the veteran is competent to 
report that he has lost his sense of taste.  Therefore, we 
conclude that the proper effective date of the assignment of 
a 10 percent rating for complete loss of sense of taste is 
February 7, 2005, the date the RO received the veteran's 
statement.  Prior to that date, the veteran's own statements 
indicated and the examination reports showed that he retained 
at least partial sense of taste.  Thus, a 10 percent 
disability rating is granted from February 7, 2005.  To that 
extent, the veteran's claim is granted.

As the 10 percent evaluation is the maximum schedular rating 
available under 38 C.F.R. § 4.87a, Diagnostic Code 6276, the 
Board has also considered rating the veteran's loss of sense 
of taste under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.


ORDER

A 30 percent evaluation for right trigeminal (5th cranial) 
nerve damage secondary to parotidectomy, prior to March 26, 
2007, is granted, subject to the laws and regulations 
governing the payment of VA benefits.

An evaluation in excess of 30 percent for right trigeminal 
(5th cranial) nerve damage secondary to parotidectomy is 
denied.

A 20 percent evaluation for right facial (7th cranial) nerve 
damage secondary to parotidectomy is granted, subject to the 
laws and regulations governing the payment of VA benefits.

A 10 percent rating for loss of sense of taste secondary to 
parotidectomy is granted from February 7, 2005, subject to 
the laws and regulations governing the payment of VA 
benefits.

An evaluation in excess of 10 percent for loss of sense of 
taste secondary to parotidectomy is denied.




____________________________________________
L.J. BAKKE-SHAW
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


